Case 6:17-cV-01164-GKS-G.]K Document 84-9 Filed 10/02/18 Page 1 of 8 Page|D 785

\

Filters Used:

Date F'rinted: 5.-'14)‘2018

EmE]l| R€pOI`t Time Printed: 10:49Am

Summary Format Printed By: CLC

 

From: Blaufuss, Nlar]ie [KS} [mallto:l".‘larjie.Biaufuss@knee.org]
Sent: Thursday, August 25, 2016 9:02 PM

To: Wi|liarn P. Tretbar

Subject: Re: Steve Wentz

| have forward the message to Steve.

lvlarjie B|aufuss

On Aug 25, 2016, at 6:20 PNI, Wil|iam P. Tretbar <wtretbar@fleeson.com> wrote:
Marjie:

Confirming the phone message l]ust |eft, l am sending a copy of a notice of
Personne! Conference in relation to Nlr. Wentz.

Arnong other things, it reflects that the conference is scheduled for Nlonday,
August 29, 2016 at 4:30 p.m. at the AMAC in Room 1163.

Piease forward this to Nlr. Wentz.

Thank you.

 

Wi|liam P. Tretbar

Aftorrley

F|eeson, Gooing, Coulson & Kitch L.L.C.

1900 Epic Center, 301 N. Main

Wichita, KS 6?202

Voice: 316.267.7361 ] Fax: 316.267.1754

email@fieeson.corn

www.f|eeson.com

<image{}DS.jpg>

CONF|DENTIAL|TY: This emaii may be legally PR|V|LEGED. If you are not an
intended recipient, the dissemination, distribution or copying of this message is
strictly prohibited. P|ease delete it from your system, and notify sender of the error
by reply e-mai| or by calling (315) 267-7361. Thank you.

Pursuant to federal regulations imposed on practitioners Who render tax advice
{"Circu|ar 230"), we are required to advise you that any tax advice contained herein is
not intended or written to be used for the purpose of avoiding tax penalties that

may be imposed by the IRS. No onel without our written permission, may use any

part of the emaii to promotel market or recommend an arrangement relating to any
Federe| tax matter

~=Notlce of Personne| Conference.docx>

 

"Only the individual sender is responsible for the content of the message, and

 

 

Case 6:17-cV-01164-GKS-G.]K Document 84-9 Filed 10/02/18 Page 2 of 8 Page|D 786

 

Fi'ier§ Used= _ mate Prinied: 5114:2018
Em€lll R€[DOI't Time Prznied: 10:49Am
Summary Format Printec| By: CLC

 

Frorn: William P. Tretbar [mai|to:wtretbar@f|eeson.com]
Sent: Thursday, August 25, 2016 6:25 PM

To: B|aufuss, Nlarjie [KS] <Marjie.Blaufuss@knea.org>
Subject: Steve Wentz

l'viarjie:

Confirming the phone message | just left, lam sending a copy of a notice of
Personne| Conference in relation to N|r. Wentz. `

Among other things, it reflects that the conference is scheduied for Nlonday,
August 29, 2016 at 4:30 p.rn. at the AMAC in Room 1163.

 

 

 

10

Case 6:17-cV-01164-GKS-G.]K Document 84-9 Filed 10/02/18 Page 3 of 8 Page|D 787

 

F"fefs US@d= _ mate Primed: simms
EmE-J|| RepOl`t nme erimed: 10:49Am
Summary Format armed ey; cl_c

 

From: B|aufuss, Marjie [KS] [mailto:Marjie.B|aufuss@knea.org]
Sent: Thursday,Juiy14, 2016 1:50 PM

To: Wi|liarn P. Tretbar

Subject: RE: Steve Wentz

Thank you, Bi||.

Do you have any Information you can share about the investigation? Do you have
any idea when it will be completed and when a recommendation will be made? Wili
you take your recommendation to HR or to the board?

|`v‘larjie B|aufuss
KNEA Legal Services

 

 

 

46

Case 6'17-cV-01164-GKS-G.]K Document 84-9 Filed 10/02/18 Page 4 of 8 Page|D 788

 

 

Fiiters Used:

   

 

Email Report

Summary Forrnat

(lmage)

Date Printed: 5)'14!2018
Time Printed: 10:49AM
F'rinied By: CLC

 

 

 

 

~_________
715 SW 10TH AVE TOPEKA, KS 66612 785 232 8271 Ext. 127 Fax: 785
290 0375

From: Wiliiam P. Tretbar [mailto:wtretbar@fleeson.com]
Sent: Thursday, Ju|y14, 20161:35 Pi‘.'l
To: Eiiaufuss, Nlarjie [KS] <iv'larjie.Biaufuss@knea.org>

Cc: Shannon K¢ys| (skrysl@usd259.net] <skrysl@ustSB.net>
Subject: Steve Wentz

l'lllarjle:

At the request of Shannon Krys|, | am sending copies of the district personnel
records relating to Mr. Wentz.

 

Wi||iam P. Tretbar

Attorney

Fieeson, Gooing, Coulson & Kitch L.L.C.

1900 Epic Center, 301 N. Main

Wichita, KS 67202

Voice: 316.26?.7361 | Fax: 316.267.1754

email@fleeson.com

www.fieeson.com

(lmage)

CONF|DENT!AL|TY: This email may be legally PR|VILEGED. if you are not an
intended recipientl the dissemination, distribution or copying of this message is
strictly prohibited. Piease delete it from your system, and notify sender of the error
by reply e-mail or by calling {316) 267-7361. Thank you.

Pursuant to federal regulations imposed on practitioners who render tax advice
("Circuiar 230"}, we are required to advise you that any tax advice contained herein is
not intended or written to be used for the purpose of avoiding tax penalties that

"Oniy the individual sender ls responsible for the content of the messagel and
the message does not necessarily reflect the position or policy of the Kansas
Nationai Education Association or its affiliates."

 

 

47

 

Case 6:17-cV-01164-GKS-G.]K Document 84-9 Filed 10/02/18 Page 5 of 8 Page|D 789

 

Fi|ters Used:

Date Prinled: 5i1412018

Emai| Report Time Prinled: 10:49Allil

    

strictly prohibited. P|ease delete it from your system, and notify sender of the error
by reply e-maii or by calling (316) 257-7351. Thank you.

 

 

Date 7»'06)'2016 Time 12:37PM Duration 0.00 (hours) Code

Subjecl Re: email you received from Tech Administrator or Eric Reussei Slaff Befh A Quirlrl

C|ient Wichita USD No. 259 NlatlerRef Wentz, Steve lvlalterNo 00011
Frorn B|aufuss, Nlarjie [KS]

To Wi|liam P. Tretbar

CC To

Reminders (days before) Foliow N Done N Notify N l-lide N `l'rigger N Private N Status

Thank you, Bi||, l have received the recording

l'v'iarjie Blaufuss

On Ju| 6, 2016, at 11:39 All."l, Wii|iam F'. Tretbar swtretbar@f|eeson.com> wrote:
Marjie:

Eric Reusser, our iT personl created a drop-box and placed the folder

containing the recording of our interview of Steve Wentz last week in it. | sent an
email to you 20 or so minutes ago to try to give you access to the drop box. iam
not very experienced with this and am told that whatever comes by email will show
E Reusser or "tech admin" as the sender. Sorry for any mystery about this. |f

you need rne to send it again let me know.

 

Wi||iam P. Tretbar

Attorney

F|eeson, CSooingl Couison & Kitch L.L.C.

1900 Epic Center, 301 N. Maln

Wichita, KS 67202

Voice: 316.267.7361 | Fax: 316.257.1?54

email@fleeson.corn

www.f|eeson.corn

<image001.jpg>

CONFIDENT|AL|TY: This email may be legally PR|V|LEGED. lf you are not an
intended recipient, the dissemination, distribution or copying of this message is
strictly prohibited. P|ease delete it from your system, and notify sender of the error
by reply e-rnail or by calling (316} 267-7361. Thank you.

Pursuant to federal regulations im posed on practitioners who render tax advice
("Circular 230"), we are required to advise you that any tax advice contained herein is
not intended or written to be used for the purpose of avoiding tax penalties that

may be imposed by the lRS. No one, without our written permission, may use any

part of the email to promote, market or recommend an arrangement relating to any
Federal tax matter

 

 

 

58

Case 6:17-cV-01164-GKS-G.]K Document 84-9 Filed 10/02/18 Page 6 of 8 Page|D 790

 

Filters Used: _ Date Prinled: 5!14.~'2018
E mall R€pOl't Time Printed: 10:49Am
Summary Format Printed By; CLC

 

 

 

 

Date 7l0112016 Time 3143PN| Duration 0.00 (hours} Code

Subject RE: Number for tomorrow's call Slaff Beth A Quinn

C|ienl Wichita USD No. 259 Matlei‘Ref Wentz, Steve lviaiierl\lo 00011

From Wi|liam P. Tretbar

To 'Biaufuss, Iiilarjie [KS]'

CC To

Rerninders (days before) Foiiow N Done N Notify N Hide N Tn‘gger N Private N Status
i'\iiarjie: '

l tried to send the "fi|e" containing the recording of this morning's interview
by email a little while ago. As i thought might occur, it "bounced" due to the
size of the filet iam asking my helper to load it on to a drive which lwi[i mail
to you as promptly as | canl although it probably won't go out until Tuesday.

 

61

 

Case 6:17-cV-01164-GKS-G.]K Document 84-9 Filed 10/02/18 Page 7 of 8 Page|D 791

 

 

Filters Used:

Date Printed: 5i14i2018

Em€il| R@pOl“t Time Prinied: indem

Summary Formgt Prinied By: CLC

 

 

Willlam P. Tretbar

Attorney

Fleeson, Gooing, Couison & Kitch L.L.C.

1900 Epic Center, 301 N. li.iiain

Wichita, KS 67202

Voice: 316.267.7361 | Fax: 316.267.1754

wtretbar@f[eeson.com

www.ileeson.com

CONFIDENT|ALITY: This email may be legally F'R|V|LEGED. if you are not an
intended recipient, the dissemination, distribution or copying of this message is
strictly prohibited Please delete it from your system, and notify sender of the error
by reply e-mai| or by calling (316) 267-7361. Thank you.

Pursuant to federal regulations imposed on practitioners who render tax advice
{“Circular 230"), we are required to advise you that any tax advice contained herein is
not intended or written to be used for the purpose of avoiding tax penalties that

may be imposed by the lRS. No one, without our written permission, may use any

part of the email to promotel market or recommend an arrangement relating to any
Federa| tax matter

From: Blaufuss, llilarjie [KS] [mailto:|iilarjie.Elaufuss@knea.org]
Sent: Thursday, Jurie 30, 2016 2:10 F'M
To: William P. Tretbar

Subject: RE: contact information and tentative schedule

l understand this is an interview and that Kevln Riemann and l can advise our
member but not otherwise insert ourselves into the interview. | am working with the

people in DC right now to arrange the cail. lwil| get you that information as soon
as l get it.

Nlar]ie Biaufuss
KNEA Lega| Services

(image)

 

 

 

715 SW '10TH AVE TOPEKA, KS 66612 785 232 8271 Ext.127 Fax: 785
290 0375

From: William P, Tretbar [mailto:wtretbar@fleeson.com]
Sent: Thursday, June 30, 2016 2:09 Pllil

To: Blaufuss, lu‘larjie [KS] <lVlarjie.B|aufuss@knea.org>
Subject: contact information and tentative schedule

 

Marjie:

 

 

63

Case 6:17-cV-01164-GKS-G.]K Document 84-9 Filed 10/02/18 Page 8 of 8 Page|D 792

 

 

Filters Used:

Date F’rinied! 5.-"14!201 8

Em&l| R€pOl't Time Prinied: 10:49Ann

Summary Forrnat F’rinted By: CLC

 

As we discussed, we would like to interview Mr. Wentz tomorrow at 10 a.m.

Centra| time. You said you would determine the best way to set up the necessary
telephone conference and let me know. You mentioned that l‘.iir. Riemann will be with Mr.
Wentz and that you would like to be patched in as weil-both okay, so long as all
concerned understand that this is an interview and not a deposition.

Let rne know. Thani<s.

 

Wiiiiam P. Tretbar

Attorney

Fleeson, Gooing, Couison & Kitch L.L.C.

1900 Epic Center, 301 N. Niain

Wichita, KS 67202

Voice: 316.267.7361 [ Fax: 316.267.1754

email@fleeson.corn

www.fleeson.com

(lmage}

CONFIDENT|AL|TY: This email may be legally F'RIV|LEGED. lf you are not an
intended recipient, the dissemination, distribution or` copying of this message is
strictly prohibited. Please delete it from you`r system, and notify sender of the error
by reply e-mail or by calling {316} 267~7361. Thank you.

Pursuant to federal regulations imposed on practitioners who render tax advice
("Circular 230"), we are required to advise you that any tax advice contained herein is
not intended or written to be used for the purpose of avoiding tax penalties that

may be imposed by the lRS. No-one, without our written permission, may use any

part of the email to promote, market or recommend an arrangement rotating to any
Federa| tax matter

"Only the individual sender is responsible for the content of the message, and
the message does not necessarily reflect the position or policy of the Kansas
Nationa| Education Association or its affiliates."

"Cinly the individual sender is responsible for the content of the message, and
the message does not necessarily reflect the position or policy of the Kansas
Nationai Education Association or its affiliates."

 

 

 

Date 7!01.\'2016 Time 2:53Pi'l.'i Dtll'ailon 0.00 (hours) Code

Subject Steve Wentzinterview Siafl BethAQLlinn

Client Wichita USD No. 259 MatierRef Wentz, Steve NlalterNo 00011

From Wi|liam P. Tretbar

To marjie.b|aufuss@knea.org

CC T0 .

Reminders (days before) Fo||ow N Done N Notily N i~lide N Trigger N Privale N Stalus
lli|arjie:

 

 

64

